Citation Nr: 1414488	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-20 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of service connection for tinnitus.  

2.  Entitlement to service connection for stress, also claimed as suffering.

3.  Entitlement to service connection for a cervical spine disorder, to include degenerative joint disease (DJD) and degenerative disc disease (DDD).

4.  Entitlement to service connection for a right wrist disorder.

5.  Entitlement to service connection for a left wrist disorder.

6.  Entitlement to service connection for a right hand disorder, claimed as a palm disorder.

7.  Entitlement to service connection for a left hand disorder, claimed as a palm disorder.

8.  Entitlement to service connection for a right shoulder disorder.

9.  Entitlement to service connection for a left shoulder disorder.

10.  Entitlement to service connection for right knee disorder.

11.  Entitlement to service connection for osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1965 to September 1970.  He served in the Army Reserve from November 1976 to November 1981.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In the October 2009 rating decision, the RO characterized the left knee issue as  whether new and material evidence had been received to reopen service connection for "left knee torn posterior horn, medial meniscus."  See November 1998 rating decision which denied service connection for left knee torn posterior horn, medial meniscus.  The Board finds, however, that the Veteran's current left knee claim, which involves a diagnosis of osteoarthritis, is a separate and distinct claim.  See January 2014 VA examination report; see also Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008) (a claim based on a distinct and separate diagnosis is a new claim).  As such, the Board has recharacterized the left knee issue as an original claim for service connection as reflected on the title page.   

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of entitlement to an increased disability rating for bilateral hearing loss has been raised by the record (see Veteran's June 2009 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of (1) service connection for a cervical spine disorder, to include DJD and DDD; (2) service connection for a right wrist disorder; (3) service connection for a left wrist disorder; (4) service connection for a right hand disorder, claimed as a palm disorder; (5) service connection for a left hand disorder, claimed as a palm disorder; (6) service connection for a right shoulder disorder; (7) service connection for a left shoulder disorder; (8) service connection for right knee disorder; and 
(9) service connection for osteoarthritis of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for tinnitus was received by VA on May 26, 2009.

2.  There is no evidence of a claim for entitlement to service connection for tinnitus prior to May 26, 2009.
3.  Aside from the service-connected posttraumatic stress disorder (PTSD) disability, the evidence does not demonstrate any diagnosed condition manifested by stress. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 26, 2009, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2013).

2.  The criteria for service connection for stress, also claimed as suffering, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

VA has met its duty to notify and assist the Veteran in this case.  In an August 2009 letter, VA informed the Veteran of the evidence necessary to substantiate his initial claims for service connection, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The notice letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman, 19 Vet. App. 473.  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) and the United States Court of Appeal for Veterans Claims (Court) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  See Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to his claim for service connection for stress; however, the Board finds that a VA examination is not necessary to decide the claim.  In McLendon v. Nicholson, 20 Vet App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.

As will be discussed in detail below, the board finds that, aside from the service-connected PTSD disability, the evidence does not demonstrate any diagnosed condition manifest by stress.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim. See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

For these reasons, the Board concludes that VA has fulfilled its duties to notify and assist the Veteran and, accordingly, the Board will proceed to a decision. Significantly, neither the Veteran nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained; hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Earlier Effective Date for Tinnitus

The Veteran contends that he is entitled to an effective date earlier than May 26, 2009 for the award of service connection for tinnitus.  Specifically, the Veteran claims that service connection should be established from December 2, 1997, the date that service connection for bilateral hearing loss was first received.   

The record indicates that the Veteran filed a claim for service connection for tinnitus on May 26, 2009.  The RO assigned the May 26, 2009 date of claim as the effective date for the award of service connection for tinnitus. 

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

After a review of the contentions and evidence in this case, the Board finds no legal basis for the assignment of an effective date for the award of service connection prior to May 26, 2009.  The May 26, 2009 claim is the earliest correspondence from the Veteran in the claims file regarding tinnitus.  There is nothing in the record that could be interpreted as an earlier claim, formal or informal, for service connection for tinnitus prior to May 26, 2009.  The December 2, 1997 application for service connection for bilateral hearing loss did not include or make mention of tinnitus.  In addition, subsequent VA audiological examination reports dated April 1998 and February 2008 showed no complaints of tinnitus. 

In sum, the Board finds that prior to May 26, 2009 there was no pending claim for service connection for tinnitus.  As such, an effective prior to the date of receipt of the Veteran's claim for service connection is legally precluded.  The controlling statute and regulation provide that the effective date for a grant of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  Here, there is no dispute.  The Veteran has asserted that entitlement arose prior to the date of claim; therefore, the date of claim, May 26, 2009, is the later of the two dates, and is the appropriate effective date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  See 38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 20.101(a) (2013).  As there is no legal basis for assignment of any earlier effective date than May 26, 2009, the Board finds that an earlier effective date for the grant of service connection for tinnitus is not warranted.  Where, as here, the law, and not the evidence, is dispositive, the appeal must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Stress is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Stress

During a December 2010 RO hearing, the Veteran stated that he filed a claim for stress rather than for PTSD because he believed that a claim for PTSD would adversely affect his employment with a federal government agency.  The Board notes, however, that the Veteran was granted service connection for PTSD in a March 2012 rating decision.  

Aside from a diagnosis of PTSD, the Board finds that the evidence of record, to include service treatment records and post-service treatment records, does not demonstrate any other diagnosed condition manifest by stress.  Further, stress, in the absence of an associated diagnosed disease pathology, is not a ratable entity or a "disability" for VA service connection purposes.  See, e.g. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, is not a disability). 
Accordingly, based on the evidence of record, the Board finds that the Veteran does not have a currently diagnosed condition manifested by stress.

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Brammer, 
3 Vet. App. 223.  Therefore, without a current diagnosis, there may be no service connection for the claimed stress condition.  As such, the weight of the evidence of record does not satisfy the elements of service connection under the criteria of 
38 C.F.R. § 3.303 because it shows that the Veteran does not have a currently diagnosed condition manifested by stress.  For these reasons, the Board finds that a preponderance of the evidence is against the aspect of the Veteran's claim for service connection for stress, also claimed as suffering, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

An effective date earlier than May 26, 2009 for the grant of service connection for tinnitus is denied.

Service connection for stress, also claimed as suffering, is denied.


REMAND

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303.  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(21)(24) (West 2002); 38 C.F.R. 
§ 3.6(a) (2013).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131.  ACDUTRA includes full-time duty performed by members of the National Guard of any state or the reservists. 
38 C.F.R. § 3.6(c). 

The Veteran contends that he currently suffers from cervical spine, bilateral wrist, bilateral hand, bilateral shoulder, and bilateral knee disorders as a result of injuries he sustained during active duty and Army Reserve service.  Specifically, during the December 2010 RO hearing, the Veteran testified that the disorders listed above were caused by repeatedly hitting the ground, falling, tumbling, carrying heavy equipment, jumping out of helicopters, and repelling down mountains during active service and during his period of service in the Army Reserves.  

The Veteran further testified that he may have made some complaints to service medical personnel regarding his claimed disorders during his Reserve service.  See December 2010 RO hearing transcript at pg. 8.  A review of the evidence of record demonstrates that the Veteran's periods of ACDUTRA have not been verified and Reserve service treatment records have not been obtained and associated with the claims file.  Therefore, the RO should attempt to verify all periods of the Veteran's ACDUTRA and INACDUTRA and attempt to obtain Army Reserve service treatment records covering such periods of service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should verify all periods of the Veteran's ACDUTRA and INACDUTRA and obtain Army Reserve service treatment records covering such periods of service.

2.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


